Title: From Thomas Jefferson to John Jay, 24 September 1788
From: Jefferson, Thomas
To: Jay, John


          
            
              Sir
            
            Paris Sep. 24. 1788.
          
          Understanding that the vessel is not yet sailed from Havre which is to carry my letters of the 3d. and 5th. instant, I am in hopes you will receive the present with them.
          The Russian accounts of their victories on the Black sea must have been greatly exaggerated. According to these the Captain Pacha’s fleet was annihilated. Yet themselves have lately brought him on the stage again with 15. ships of the line, in order to obtain  another victory over him. I believe the truth to be that he has suffered some checks, of what magnitude it is impossible to say where one side alone is heard, and that he is still master of that sea. He has relieved Oczakow, which still holds out; Choczim also is still untaken, and the Emperor’s situation is apprehended to be bad. He spun his army into a long cord to cover several hundred miles of frontier, which put it in the power of the Turks to attack with their whole force wherever they pleased. Laudon, now called to head the Imperial army is endeavoring to collect it. But in the mean time the campaign is drawing to a close, and has been worse than fruitless. The resistance of Russia to Sweden has been successful in every point, by sea and land. This, with the interference of Denmark, and the discontent of the Swedish nation, at the breach of their constitution by the king’s undertaking an offensive war without the consent of the Senate, has obliged him to withdraw his attacks by land, and to express a willingness for peace. One third of his officers have refused to serve. England and Prussia have offered their mediation between Sweden and Russia, in such equivocal terms, as to leave themselves at liberty to say it was an offer, or was not, just as it shall suit them. Denmark is asking the counter-offer of mediation from this court. If England and Prussia make a peace effectually in the North (which it is absolutely in their power to do) it will be a proof they do not intend to enter into the war. If they do not impose a peace, I should suspect they mean to engage themselves, as one can hardly suppose they would let the war go on in it’s present form, wherein Sweden must be crushed between Russia and Denmark.
          The Garde des sceaux, M. de Lamoignon, was dismissed the 14th. inst. and M. de Barentin is appointed in his room. The deputies of Brittany are released from the Bastile, and M. d’Epermesnil and M. Sabatier recalled from their confinement. The parliament is not yet reinstated, but it is confidently said it will be this week. The stocks continue low, and the treasury had a hard struggle to keep the government in motion. It is believed the meeting of the states general will be as early as January, perhaps December. I have received a duplicate of the ratification of the loan of 1788. by Congress, and a duplicate of a letter of July 22. from the Treasury board on another subject, but none on that of the captives or Foreign officers. I suppose some cause of delay must have intervened between the ratification of Congress and the consequent orders of the treasury board. I have the honour  to be with sentiments of the most perfect esteem and respect, Sir, Your most obedient & most humble servant,
          
            Th: Jefferson
          
        